Citation Nr: 1715008	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  13-00 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than August 10, 2009, for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1967 to March 1969.  He is shown to have served in the Republic of Vietnam and received medals and awards including the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA) that assigned an effective date of August 10, 2009 for the grant of service connection for PTSD.  

The Board notes that the matter came to the Board based on an April 2012 decision that found the December 2009 rating decision establishing service connection for PTSD with an effective date from August 10, 2009, was not based upon clear and unmistakable error (CUE).  However, on closer review of record, VA correspondence notifying the Veteran of the December 2009 decision was returned as undeliverable apparently due to transposed numbers in the address.  It is true that a January 19, 2010, VA report of a telephone conversation with the Veteran concerning non-receipt of compensation indicates actual knowledge of the December 2009 award.  However, there is no indication that the Veteran was aware of the effective date of the award at that time.  It is more than reasonable to conclude that he was aware that his claim had been granted but that the particular findings of the decision were unknown until sometime later.  Consequently, his March 2011 correspondence requesting an earlier effective date is accepted as a notice of disagreement from the December 2009 rating decision.  Further, as the December 2009 decision did not become final, there can be no basis for CUE.

The Board acknowledges that the AOJ adjudicated the question of the CUE and that the CUE issue was certified to the Board.  However, as the rating decision and statement of the case adjudicated the underlying question of whether the Veteran was entitled to an earlier effective date, there is no prejudice to the Veteran in considering his claim on this basis.  Indeed, the threshold for establishing an earlier effective date is much lower than that of establishing CUE.

In October 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Board also notes that a December 2012 rating decision denied entitlement to PTSD under the provisions of 38 U.S.C.A. § 1151.  The Veteran is shown to have been notified of the determination and his appellate rights, but that he did not appeal.  This matter is not before the Board and no further action as to the matter is required.


FINDING OF FACT

The evidence demonstrates that the Veteran's original PTSD claim was filed on August 10, 2009, and that service connection has been established effective from that date.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 10, 2009, for the award of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The notice requirements pertinent to the appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements and testimony in support of the claim.  There is no evidence of any additional existing pertinent records.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

VA law provides that the effective date for an award of disability compensation for an original claim shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  

Regulations provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (effective prior to March 24, 2015).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2016).  A sympathetic reading as to all potential claims raised by the evidence is required.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

The failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  However, authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit, and a claim for the benefit.  See, e.g., Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Ca. 1999).  A claim must be filed in order for any type of benefit to accrue or be paid. 38 U.S.C.A. § 5101 (a) (West 2014); 38 C.F.R. § 3.151 (2016); see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  In particular, there is no provision in the law for awarding an earlier effective date based simply on the presence of the disability. See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability).

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2016).  VA law provides that a failure of the VA to assist a veteran to the extent required by applicable law and regulations cannot constitute CUE and that even the existence of "grave procedural error" does not render a VA decision non-final.  See Cook v. Principi, 318 F.3d 1334, 1348 (Fed. Cir. 2002). 

VA records show that the Veteran filed his original PTSD claim for compensation on August 10, 2009.  A December 2009 rating decision established service connection effective from August 10, 2009.  The Veteran contends that an earlier effective date earlier is warranted, in essence, because he was not adequately informed of his psychiatric diagnosis and advised by VA medical care providers of his right to submit a claim for compensation during VA treatment in 1986.  He does not contend, and the evidence does not otherwise indicate, that he had filed an earlier claim for any psychiatric disorder.  

Based upon the evidence of record, the Board finds the Veteran's original PTSD claim was filed on August 10, 2009.  Service connection has been established effective from that date.  It is true that the available evidence shows the Veteran received VA treatment including for PTSD in 1986 and 1987.  However, there is no evidence of any earlier claim for VA compensation benefits nor may statements provided during treatment be accepted as raising any such claim.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006) (rejecting the argument that "medical records can be an informal claim").  The Board is sympathetic to the Veteran's claim that he was first provided a diagnosis of PTSD in October 1986 and that he was not adequately advised that he might have been eligible for VA compensation benefits at that time, but finds there is no basis in applicable law for an earlier effective date for his PTSD.  As there is no evidence of any earlier claim in this case, the appeal must be denied.  

In conclusion, the Board finds that an effective date earlier than August 10, 2009, is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to an effective date earlier than August 10, 2009, for the award of service connection for PTSD is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


